MEMORANDUM **
Seda Isayan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider the BIA’s earlier order denying her motion to reopen removal proceedings to seek adjustment of status. We dismiss the petition for review.
Isayan’s sole contention before this court is that the BIA abused its discretion by not extending its holding in Matter of Velarde, 23 I. & N. Dec. 253, 2002 WL 393173 (BIA 2002), to the facts of her case. Isayan did not raise this argument before the BIA and we therefore lack jurisdiction to consider it. See 8 U.S.C. § 1252(d)(1) (requiring exhaustion).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.